Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-10, 12-17, 19-22, 24, and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Valiulis et al (US publication no. 2014/0197953 herein referred to as Valiulis’953).  Valiulis’953 discloses a display management system  (11, figure 2) comprising: a support structure having an upper rail (16, figure 2) coupled to a lower rail (18, figure 2) at a first end (where mounting assembly 15 is attached), wherein the support structure is configured to be removably coupled to a surface at the first end rotatably coupled to the electronic unit 17 is a label holder 24) when the label holder is moved from the closed position to the open position; an annunciator device ((¶0040: The theft deterrent system further includes an embodiment of a signal receiver unit 50, such as, in one embodiment, an audible alarm receiver unit and an output receiving device 60, such as, in one embodiment, a computer); a control module in operative communication with the label holder rotation sensor device and the annunciator device holder (e.g. ¶0008: The sensor is configured to sense actuation of the label holder between the first configuration and the second configuration; and Fig. 1, elms. 50, 52 and 60; and ¶0046: In one embodiment, the output receiving device 60 may be a computer, a pager, a cellular telephone, a public address system, a memory, a camera, a video camera, or any other device capable of receiving a signal 52. The receiving device 60 may be networked with other receiving devices located on or off site, or may be a stand alone unit located on or off site relative to a retail establishment ) , comprising a non-transitory computer-readable medium comprising computer-executable instructions that when executed by a processor cause the processor to The theft deterrent system further includes an embodiment of a signal receiver unit 50, such as, in one embodiment, an audible alarm receiver unit and an output receiving device 60, such as, in one embodiment, a computer” and e.g. ¶0008: “The sensor is configured to sense actuation of the label holder between the first configuration and the second configuration”;  and wherein the control module communicates with the label holder rotation sensor device and the annunciator device using wireless communication (52, figure 1) and wherein the control module comprises a router device (50, Fig. 1 and ¶0046: “In one embodiment, the output receiving device 60 may be a computer, a pager, a cellular telephone, a public address system, a memory, a camera, a video camera, or any other device capable of receiving a signal 52. The receiving device 60 may be networked with other receiving devices located on or off site, or may be a stand alone unit located on or off site relative to a retail establishment”). 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3, 11, 18, 23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Valiulis et al (US publication no. 2014/0197953 herein referred to as Valiulis’953) in view of Valiulis et al (US Patent no. 8803687 herein referred to as Valiulis’687).  Valiulis’953 discloses a display management system  (11, figure 2 and embodiments of figures 7-12) comprising all the claimed features of applicant’s device as discussed above.
However, Valiulis’953 does not disclose wherein the processing device is configured to provide the notification upon receiving the wireless signal indicating a preset number of products have been removed from the lower rail.  
Valiulis’687 discloses a display management system wherein the processing device is configured to provide the notification upon receiving the wireless signal indicating a preset number of products have been removed from the rail (hook 30, see also column 6, lines 39-50, “the sensor of the signal emitting retail device 28 is configured to sense when merchandise is removed from the hook 30. The signal emitting retail device 28 is configured to emit a first signal, indicating that merchandise has been removed from the hook 30 when the sensor determines that merchandise has been removed from the hook 30. The sensor is further configured to determine when a potential theft condition exists, e.g., more than a preset amount of merchandise has been removed in a given period of time, more than a preset number of pieces of merchandise have been removed at once, etc., and to emit a second signal indicating the potential theft condition”.
It would have been obvious to one of ordinary skilled in the art to have modify the alarm preset conditions of Valiulis’953 such that the processing device is configured to provide the notification upon receiving the wireless signal indicating a preset number of products have been removed from the lower rail as taught to be desirable by Valiulis’687.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art of record further demonstrate various display management systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




Khc